I concur in the judgment of reversal, but I do not concur in that portion of the opinion which holds that it was error (presumably prejudicial error) to admit in evidence the exclamations, declarations, and conditions which accompanied and immediately followed the collapsing of the grandstand, the faulty construction of which, it is claimed by the prosecution, amounted to criminal negligence on the part of the defendant. It has always been my understanding of the criminal law that those things which happen at the time of the commission of an act denounced as criminal, or that accompany it or immediately follow it, and which are the natural and immediate result of the act criminally set in motion, are admissible in evidence. If this is not the law then we have almost innumerable decisions in our reports that are misstatements of the real meaning of resgestae. A homicide is committed and the person who receives the mortal wound immediately thereafter, in the presence of a score of people who witnessed the infliction of the wound, exclaims, in accusatory words, "You are a murderer." Can it be doubted that such an *Page 628 
exclamation, although accusatory, is admissible? Had the exclamation been one of pain would it be any less admissible as a part of the res gestae? The defendant was charged with the negligent construction of a grandstand that was to sustain the aggregate weight of thousands of persons and the fact that a thousand persons were injured by the collapse of the grandstand and the things that immediately ensued were inseparably connected with the negligent act that caused the grandstand to collapse. That question is the crux of the crime charged.
If a person was to fire a rifle at an animal in the park and with one shot kill or wound unto death three or more persons, could it be said that in a trial charging the slayer with manslaughter of one of the victims of his criminal negligence, the admission of the exclamations of the others uttered immediately after being struck by the one bullet was error? Such is not my understanding of the rule. I have no doubt that in a case involving the collapsing of a grandstand, a bridge or other structure, or in case of a railway collision, in which many persons are injured, that the situation as it existed at the time of and immediately following, and which is but the natural result of the negligent act constituting the crime, is admissible. The bloody clothes of a decedent, even in cases where they seem not to be illustrative of an act which is not already shown by other evidence, are quite universally received in evidence. I am not persuaded that a jury would be inflamed beyond the power of self-control by a description of the things that occurred upon the falling of a grandstand crowded with people to the degree that it would inflict upon its builder immedicable wrong. Neither am I able to convince myself that any body of reasonable men would under such circumstances substitute effect for cause. It is scarcely conceivable that the human imagination would not instantly from a recitation of the physical facts supply the things that must inevitably follow. In fact, the result would be but a deduction which the average mind of men would make. I am satisfied that the condition as it existed immediately upon the collapsing of the grandstand is inseparably connected with the charge sought to be established. Surely a jury ought not to permit the horror of a situation alone *Page 629 
to supply substantial evidence and I do not believe that the evidence sought to be excluded had such an effect. Nevertheless it is a part of the case.
Curtis, J., concurred.
Rehearing denied.